internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------------ ------------------------------------------ -------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita plr-103561-12 date date re request for private letter rulings regarding sec_168 and sec_1250 legend taxpayer taxpayer project developer cde bank fund bank cde affiliate cde htc fund cde affiliate company investors investor sec_2 cde a b c d e f g --------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- ----------------------- ----------------------- -------------- ------------------------------------- ---------------------------------------------------------------------------- --------------------------------------- --------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------- --------------------------------------------- --------------------------------------------- ----------------------- -------------------------------------------------------- -------------------------------------------- ------------------------------------------------- --------------------------------------------------------------- --- ---- -- -------- ------ ------ plr-103561-12 h i j k l m n o p q r s t u v w x y z aa state a date1 date2 date3 date4 date5 date6 date7 -------- ---- ----- ---- -------- -------- -------- ---- ----- -- --------- ----- -- -- ---- -- ----- ---- ------ ------ ----------- ----------------------- ------- ------- ------- ---------------- ---------------- ---------------- dear ------------- this letter responds to a letter dated date1 and subsequent correspondence submitted on behalf of taxpayer and taxpayer requesting a letter_ruling under sec_168 and sec_1250 of the internal_revenue_code regarding a mixed-use development facts taxpayer and taxpayer represent that the facts are as follows developer was formed to develop and renovate project a building located at a into a mixed-use development consisting of hotel rooms and residential rental apartments project was originally built in date2 and renovated in date3 and consists of an east section that is b stories tall and a west section that is c stories tall the plr-103561-12 east and west sections were built to function as one building and are treated as such the floor elevations are identical between the structures except at the bth floor addition in date4 an atrium was carved out at the middle of the building down to floor d project received funds under the federal new_markets_tax_credit nmtc under federal and state a historic tax_credits htc financing structures and from the u s department of housing and urban development hud as a condition to receiving hud mortgage_insurance for the residential portion of the building project was required to enter into a hud regulatory agreement subject_to the requirements under cfr part subpart a the building was divided into two separate condominiums in order to satisfy hud regulatory requirements that the owner of the residential rental portion of project not engage in any business activity that is not in connection with the residential portion of project the two condominiums are comprised of hotel condominium unit and apartment condominium unit collectively the units the units are located on a single tract of land and will be placed_in_service within the same 12-month_period the hotel condominium unit is owned by taxpayer taxpayer is a state a limited_liability_company that is treated as a partnership for federal_income_tax purposes taxpayer is owned e by cde g by investors and f by investor sec_2 k by developer and l by cde in turn cde is owned h by bank fund and i by cde affiliate bank fund is owned j by bank cde is owned h by htc fund and i by cde affiliate htc fund is owned j by company investor sec_2 is owned h by htc fund and i by developer the apartment condominium unit is owned by taxpayer taxpayer is a state a limited_liability_company that is treated as a partnership for federal_income_tax purposes taxpayer is owned k by developer m by cde n by cde and o by investors cde is owned h by htc fund and i by cde affiliate taxpayer and taxpayer represent that they are owned by the same entities such that taxpayer and taxpayer are controlled partnerships under sec_707 the terms of the hud financing preclude the hotel condominium unit lenders from holding a security_interest in the apartment condominium unit hud has a first mortgage lien against the apartment condominium unit which includes the residential component retail component and parking component there is no cross- collateralization between the units however each source of financing has been conditioned on the commitment of the other financing sources to project as a whole with one set of financial projections moreover the flow of funds memorandum dated date7 prepared for the closing of the nmtc htc and hud financing of project reinforces the interdependency of each source of financing with regard to the entire project for instance hud loan proceeds must be released and applied to the plr-103561-12 acquisition of the apartment condominium unit before any further funds will be released by the hotel condominium unit lenders furthermore the investment in project by the members of the units is underwritten on a combined basis and to the extent the required return from the investment in project is not achieved by the investment in taxpayer then the members expect and require that the return from the investment in taxpayer offset the expected underperformance of taxpayer on date5 taxpayer entered into the hud regulatory agreement which provided that the owner may not engage except for natural persons in any other business or activity including the operation of any other rental project or incur any liability or obligation not in connection with the project without the prior written approval of the secretary of hud apartment condominium unit consists of the residential component retail component and the parking component the residential component consists of p apartment units and occupies all floors from floor q and above the retail component consists of approximately r square feet of commercial space and is located on the ground floor the parking component consists of approximately s parking spaces with spaces interspersed for residential tenants on the ground floor the interior portion of floors t and u and the garage the garage is internal to the building with one entrance and exit for use by both residential tenants and hotel guests there are approximately v parking spaces on the ground floor with a few spaces dedicated to the hotel manager and several other hotel personnel the rest of the parking spaces are available for guests of the residential tenants or hotel guests on a non-reserved basis parking on interior floors t and u are reserved exclusively for residential tenants on a reserved parking space basis hotel condominium unit occupies the perimeter of floors t and u all of floors w and d plus a portion of the lobby on the ground floor taxpayer entered into a long- term lease agreement with taxpayer to lease x parking spaces for_the_use_of the hotel guests the parking spaces are located in the garage and comprise about y of the spaces available in the garage the hotel parking spaces are in the center of the garage and are valet only the apartment condominium unit and the hotel condominium unit will have separate fitness centers for the apartment residents and hotel guests respectively however apartment residents could use the hotel condominium unit’s fitness center and hotel guests could use the apartment condominium unit’s fitness center by accessing them through their respective lobbies in the amended and restated master declaration of condominium and by-laws dated date6 the units share numerous common elements including but not limited to exterior envelope including masonry exterior and roofing mechanical plant and distribution plumbing distribution fire protection system and shared freight elevator plr-103561-12 and path of egress the electrical service to the building is fed from the same utility- owned vault to a common electrical room in the basement of the building there are separate meters for each unit’s consumption but each component is fed from the same house meter in addition all sidewalks walkways driveways elevators and stairwells are available for use by both the residential tenants and hotel guests moreover project will be operated as one single integrated building and marketed as a single mixed-use development both units have been designed by the same architect and engineering team and the construction is being completed by the same general contractor and subcontractors the building is designed as an integrated mixed-use development with common points of circulation and common paths of ingress and egress encouraging shared usage of amenities and parking z elevators are for the exclusive use of the hotel condominium unit and provide access to the hotel rooms on floors t through d z separate elevators are for the exclusive use of the apartment condominium unit and grant access to the residential floors and parking areas aa of the apartment condominium unit elevators grant access to the parking areas on floors t and u one freight elevator provides access to all floors in the hotel condominium unit and apartment condominium unit all of each unit is accessible to the other unit without exiting the building via the respective lobbies hotel guests and apartment residents access the other unit through secure points at the lobby level which then provide access to the floors in the other unit for instance apartment residents can access the hotel through a key-card controlled glass door that connects the hotel and apartment lobbies the connecting egress stairwells can access either unit and there are secured doors on floor t and u that provide emergency access from the hotel condominium unit components at the perimeter of these floors to the apartment condominium unit parking component on these floors these egress stairs are intended for emergency or maintenance use only for security purposes only the apartment residents have direct access to the residential floors without going through the lobby thus direct access to the garage is limited to the apartment residents and valet parking attendants a restaurant part of the apartment condominium unit adjoins the hotel lobby and entry to the restaurant is through a glass door that remains open to ensure movement between the units an apartment resident can access the restaurant space by walking across the hotel lobby without having to leave the building moreover apartment residents may purchase maid services and room services from the hotel and rent hotel rooms at favorable pricing the residential tenants may also use the hotel valet service to park their car the garden atrium owned by the apartment condominium unit may be leased at little or no cost by the hotel plr-103561-12 condominium unit these shared services produce additional synergies between the units project will have separate managers for the hotel residential rental and retail components but each manager will report to a project manager an agent of developer the manager of each component is responsible for the leasing of space in their respective component and entering into service contracts that are specific to their component for instance the retail manager will enter into storefront maintenance and cleaning contracts however the project manager is responsible for managing project as a single building for instance the project manager will work with the manager of each component to arrive at leasing targets and operating budgets the project manager is also responsible for entering into certain contracts for the building as a whole such as for security fire alarms building maintenance and elevator maintenance moreover the project manager is also responsible for larger financial issues of the property such as conversion and closing of the construction loan to permanent loan for the apartment condominium unit refinancing the hotel condominium unit debt and consolidating component level reports prepared by the individual managers into a property level projection that includes cash and tax projections also the project manager is responsible for budgeting the entire project for making loan payments and distributions for both units and for managing the security concerns that arise from the interconnected nature of the uses of both units moreover the project manager works with the individual component managers to maximize the synergy of the uses of both units for instance the project manager decides whether and how much of a discount taxpayer should offer taxpayer for maid service room service or valet service to the residential tenants and whether and how much a discount taxpayer should offer taxpayer for access to the atrium in the apartment condominium unit due to hud regulatory requirements apartment condominium unit costs must be separate from other aspects of project for instance apartment condominium unit has a separate construction budget and construction_contract therefore the hotel condominium unit and the apartment condominium unit will maintain separate entities separate sets of books_and_records separate_income statements balance sheets and tax returns however interim accounting reports and operating projections for the units are reviewed internally by developer as one project on a monthly basis in addition the financial statements are prepared for project as a whole financial statements that combine information from both units are vital to analyze the overall return on investment for the owners of both units in order to achieve the required return on investment the partnership agreements permit cross- collateralization of distributable cash_flow of the units for instance if there is a plr-103561-12 shortfall in actual distributable cash_flow from taxpayer to an investor the investor can look to taxpayer to receive their allocable distributable cash_flow rulings requested taxpayer and taxpayer request the internal_revenue_service issue the following rulings apartment condominium unit and hotel condominium unit may be treated as a single building for purposes of determining whether project and its structural_components is residential_rental_property or nonresidential_real_property under sec_168 apartment condominium unit and hotel condominium unit may be treated as a single item of sec_1250 property for purposes of sec_1250 law and analysis sec_168 defines the terms residential_rental_property and nonresidential_real_property for purposes of determining depreciation under sec_168 sec_168 provides that the term residential_rental_property means any building or structure if percent or more of the gross rental income from such building or structure for the taxable_year is rental income from dwelling units for this purpose sec_168 provides that the term dwelling_unit means a house or apartment used to provide living accommodations in a building or structure but does not include a unit in a hotel motel or other establishment more than one-half of the units in which are used_on_a_transient_basis sec_168 provides that the term nonresidential_real_property means sec_1250 property which is not i residential_rental_property or ii property with a class_life of less than years sec_168 provides that the term sec_1250 property has the meaning given such term by sec_1250 sec_1250 provides that the term sec_1250 property means any real_property other than sec_1245 property as defined in sec_1245 that is or has been property of a character subject_to the allowance for depreciation provided in sec_167 see also e of the income_tax regulations sec_1_1250-1 provides that for purposes of applying depreciation_recapture rules of sec_1250 the facts and circumstances of each disposition is considered in determining what is the appropriate item of sec_1250 property in general a building is an item of sec_1250 property but in an appropriate case more than one building may be treated as a single item for example if two or more buildings or structures on a single tract or parcel or contiguous tracts or parcels of land are operated as an integrated unit as evidenced by their actual operation management plr-103561-12 financing and accounting they may be treated as a single item of sec_1250 property sec_168 was amended by b a of the revenue reconciliation act of publaw_101_508 1991_2_cb_484 the 1990_act prior to this amendment sec_168 provided that the term residential_rental_property has the meaning given such term by sec_167 prior to the enactment of the 1990_act sec_167 provided in pertinent part that a building or structure shall be considered to be residential_rental_property for any taxable_year only if percent or more of the gross rental income from such building or structure for such year is rental income from dwelling units within the meaning of former sec_167 former sec_1 j -3 b ii provided that in any case where two or more buildings or structures on a single tract or parcel or contiguous tracts or parcels of land are operated as an integrated unit as evidenced by their actual operation management financing and accounting they may be treated as a single building for purposes of determining whether the building or structure is residential_rental_property thus for purposes of determining if apartment condominium unit and hotel condominium unit are residential_rental_property or nonresidential_real_property under sec_168 these buildings may be treated as a single building when they are on a single tract of land or parcel or contiguous tracts or parcels and they are operated as a single integrated unit for making the latter determination the relevant factors are the actual operation management financing and accounting for the buildings see sec_1_1250-1 see also former sec_1 j -3 b ii in this case taxpayer and taxpayer represent that the units are located on the same single tract of land located at a further the apartment condominium unit and hotel condominium unit are contained in one physical building because of the hud financing taxpayer and taxpayer represent that the hud regulatory requirements are the reason that the ownership of the apartment condominium unit and hotel condominium unit is separated into two partnerships taxpayer and taxpayer taxpayer and taxpayer also represent that they are owned by the same entities and are controlled partnerships under sec_707 these facts support treating taxpayer and taxpayer as being allowed to qualify the units as a single building under sec_168 provided that the apartment condominium unit and the hotel condominium unit are operated as a single integrated unit this determination is made by evaluating the actual operation management financing and accounting for project we recognize however that integration of certain business activities of the units is constrained by the limitations imposed by the hud regulatory requirements plr-103561-12 with regard to the operation of project taxpayer and taxpayer represent that the entire project will be placed_in_service within the same 12-month_period the same engineering and architectural teams are involved in the renovation of both units and both units are being completed by the same general contractor and subcontractors project will operate as a single integrated building with common points of circulation and common paths of ingress and egress encouraging shared usage of amenities and parking all of each unit is accessible to the other without exiting the building via the respective lobbies however for security reasons separate elevators will be used for each unit and only the apartment residents have direct access to the residential floors without going through the lobby moreover one freight elevator provides access to all floors in the hotel condominium unit and apartment condominium unit hotel guests and apartment residents access the other unit through secure points at the lobby level which then provide access to the floors and fitness center in the other unit as well as to the retail and restaurant space on the ground level moreover apartment residents may purchase maid services and room services from the hotel and rent hotel rooms at favorable pricing the apartment residents may also use the hotel valet service to park their car the garden atrium owned by the apartment condominium unit may be leased at little or no cost by the hotel condominium unit with regard to management of project taxpayer and taxpayer represent that a single project manager is responsible for entering into certain contracts on behalf of the whole building for instance the project manager contracts for fire alarm monitoring sprinkler testing and maintenance heating and cooling maintenance building security elevator repair and maintenance and bidding for casualty insurance snow removal and landscaping contracts the individual components are responsible for entering into contracts that are specific to their respective component moreover the project manager coordinates with the manager of each component to arrive at leasing targets and the operating budget for project and makes loan payments and distributions for both units further the project manager works with the individual component managers to maximize the synergy of the uses of both units for instance the project manager decides whether and how much of a discount taxpayer should offer taxpayer for maid service room service or valet service to the residential tenants and whether and how much a discount taxpayer should offer taxpayer for access to the atrium in the apartment condominium unit with regard to financing of project taxpayer and taxpayer represent that separate funding was used for the apartment condominium unit and the hotel condominium unit project is not cross-collateralized because the terms of the hud financing preclude the hotel condominium unit lenders from holding a security_interest plr-103561-12 in the apartment condominium unit however funding for project was otherwise interrelated and interdependent each source of financing for project is conditioned on the commitment of the other financing sources to project as a whole with one set of financial projections also the flow of funds memorandum dated date7 shows the interdependency of each source of financing for the entire project for example hud loan proceeds must be released and applied to the acquisition of the apartment condominium unit before any further funds will be released by the hotel condominium unit lenders further the units are owned directly or indirectly by the same investors and these investors contributed substantial equity to taxpayer and taxpayer to finance the construction of project the investors view project as a single enterprise as such the investment in project is underwritten on a combined basis and to the extent an investor’s required rate of return is not achieved by the investment in taxpayer then the investors expect and have required that the return from the investment in taxpayer offset the expected underperformance of taxpayer finally with regard to the accounting for project taxpayer and taxpayer represent that due to hud regulatory requirements apartment condominium unit must maintain separate cost reports therefore hotel condominium unit and apartment condominium unit will maintain separate sets of books_and_records separate_income statements balance sheets and tax returns however developer will review on a monthly basis interim accounting reports and operating projections that consist of combined financial information from both units in addition the financial statements are prepared for project as a whole the combined financial statements are used by developer and the partners to manage operations and analyze overall return on investment for the partners in both units taxpayer’s and taxpayer 2’s facts and representations about the operation management financing and accounting of project show that the two condominiums hotel condominium unit and the apartment condominium unit composing project are to be operated as a single integrated unit conclusions based solely on the facts and representations submitted and the relevant law and analysis as set forth above we conclude that the apartment condominium unit and hotel condominium unit may be treated as a single building for purposes of determining whether the building and its structural_components is residential_rental_property or nonresidential_real_property under sec_168 plr-103561-12 apartment condominium unit and hotel condominium unit may be treated as a single item of sec_1250 property for purposes of sec_1250 except as specifically set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied on i whether the units composing project are nonresidential_real_property or residential_rental_property for any taxable_year under sec_168 ii what components of such buildings are sec_1245 property as defined in sec_1245 iii whether the units composing project qualify for the rehabilitation_credit under sec_47 including whether such buildings may be treated as a single building under sec_47 and iv whether the units qualify for the new_markets_tax_credit under sec_45d this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s and taxpayer 2’s authorized representative we are also sending a copy of this letter to the appropriate industry director lb_i sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
